United States Department of Labor
Employees, Compensation Appeals Board
__________________________________________
P.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
MILITARY SEALIFT COMMAND,
Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0689
Issued: April 26, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 10, 2015 appellant, through counsel, filed a timely appeal from a
December 2, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has established a recurrence of disability, commencing
May 22, 2014 due to her accepted work injuries.
FACTUAL HISTORY
On May 3, 2013 appellant, then a 57-year-old utility worker, filed a traumatic injury
claim (Form CA-1) alleging that on May 1, 2013 she sustained a strain of the left hip adductor
1

5 U.S.C. § 8101 et seq.

muscle when she was using a buffer to shine the floor. She first received medical care on the
date of injury.
In a June 10, 2013 medical report, Dr. Leila Rhodes, Board-certified in internal medicine,
reported that she had previously treated appellant on May 6 and 28, 2013 for her condition which
commenced around April 29, 2013. She noted a history of groin strain in July 2012 and
diagnosed strain of left hip adductor muscle. Dr. Rhodes further stated that appellant was
incapacitated from April 29 through August 31, 2013.
By decision dated June 27, 2013, OWCP accepted the claim for iliofemoral sprain of hip
and sprain of hip and thigh unspecified.
Following the acceptance of her claim, appellant submitted a June 20, 2013 diagnostic
report from Dr. Greg Anderson, a Board-certified diagnostic radiologist, who reported that a
magnetic resonance imaging (MRI) scan of the left hip revealed bilateral parasymphyseal bone
marrow edema suggestive of osteitis pubis.
In a July 30, 2013 medical report, Dr. Rhodes noted review of the June 20, 2013 MRI
scan and diagnosed iliofemoral sprain of hip, unspecified sprain of thigh, and osteitis pubis.
In a December 9, 2013 medical report, Dr. L. Randall Mohler, a Board-certified
orthopedic surgeon, reported a history of groin pain in June 2012 which caused appellant to stop
work. Appellant returned to work in January 2013, but her symptoms were aggravated in
May 2013 causing her to again stop work. Dr. Mohler noted that appellant developed pain in her
groin and left hip while working and her symptoms were primarily aggravated by heavy lifting.
He noted review of the June 20, 2013 MRI scan and diagnosed osteitis pubis. Dr. Mohler stated
that appellant was not working, but would be ultimately released with unrestricted activity.
Appellant filed claims for compensation (Forms CA-7) for the period beginning June 16,
2013 and continuing. She received wage-loss compensation from June 16, 2013 through
January 29, 2014. On January 30, 2014 appellant returned to full-time regular-duty work with no
restrictions.
On June 12, 2014 appellant filed a notice of recurrence (Form CA-2a) alleging a
return/increase of disability as of May 22, 2014. She sought medical treatment on May 22, 2014
and stopped work on May 27, 2014. Appellant also filed CA-7 claims forms for compensation
beginning June 15, 2014 and continuing.
In a June 18, 2014 medical report, Dr. Hai-Yan Li, Board-certified in pain medicine,
reported that appellant complained of left hip and groin pain with a history of left groin
pain/strain and osteitis pubis. She diagnosed osteitis pubis and trochanteric bursitis.
In a June 20, 2014 attending physician’s report (Form CA-20), Dr. Li reported that
appellant’s pain began approximately two years ago when performing her job which entailed
lifting and pulling. She stated that physical examination was consistent with left trochanteric
bursitis and osteitis pubis. Dr. Li diagnosed osteitis pubis and noted the date of injury as
May 22, 2014. She checked the box marked “Yes” when asked if she believed that the condition
was caused or aggravated by the employment activity, stating that pain was caused by lifting and
2

repetitive pulling. Dr. Li restricted appellant from working and provided pubic symphysis and
trochanteric bursa injections.
By letter dated July 15, 2014, OWCP informed appellant that the evidence of record was
insufficient to support her recurrence claim. Appellant was advised of the medical and factual
evidence needed and was directed to submit it within 30 days.
In medical reports dated May 14 to October 21, 2014, Dr. Li reported that appellant
sought treatment for chronic pain in the left lateral hip, bilateral groin, and pubic symphysis area.
The history and physical examination findings were most consistent with left trochanteric
bursitis and osteitis pubis. Appellant reported that complaints of pain began approximately two
years ago and she believed that the pain was caused by a job-related injury from lifting and
pulling. She further stated that the pain was aggravated by standing, sitting, and walking. Dr. Li
noted review of the June 20, 2013 MRI scan, which demonstrated bilateral parasymphyseal bone
marrow edema. She diagnosed left trochanteric bursitis, osteitis pubis, and adductor tendinitis.
Dr. Li restricted appellant from returning to work and provided her with multiple injections for
pain management.
In an undated letter, Dr. Li reported that appellant’s history and physical examination
findings were most consistent with left trochanteric bursitis and osteitis pubis which were
supported by diagnostic studies. She diagnosed osteitis pubis and trochanteric bursitis, which
she opined were sustained by performing job-related functions. Despite receiving physical
therapy and injections, appellant was unable to resume employment.
By decision dated December 2, 2014, OWCP denied appellant’s recurrence claim finding
that the medical evidence failed to establish that her alleged disability beginning June 15, 2014
was due to a material change/worsening of her accepted May 1, 2013 work-related conditions.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.2 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations and which is necessary because
of a work-related injury or illness is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations. A recurrence does not occur when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force.3
OWCP procedures state that a recurrence of disability includes a work stoppage caused
by a spontaneous material change in the medical condition demonstrated by objective findings.
That change must result from a previous injury or occupational illness rather than an intervening
2

20 C.F.R. § 10.5(x); see S.F., 59 ECAB 525 (2008). See 20 C.F.R. § 10.5(y) (defines recurrence of a medical
condition as a documented need for medical treatment after release from treatment for the accepted condition).
3

Id.

3

injury or new exposure to factors causing the original illness. It does not include a condition that
results from a new injury, even if it involves the same part of the body previously injured.4
An employee who claims a recurrence of disability due to an accepted employmentrelated injury has the burden of establishing by the weight of the substantial, reliable, and
probative evidence that the disability for which she claims compensation is causally related to
the accepted injury. This burden of proof requires that a claimant furnish medical evidence from
a physician who, on the basis of a complete and accurate factual and medical history, concludes
that, for each period of disability claimed, the disabling condition is causally related to the
employment injury, and supports that conclusion with medical reasoning.5 Where no such
rationale is present, the medical evidence is of diminished probative value.6
ANALYSIS
OWCP accepted appellant’s claim for iliofemoral hip sprain and sprain of hip and thigh
unspecified. Appellant stopped work on May 1, 2013 and returned to full duty without
restrictions on January 30, 2014. The issue is whether she has established a recurrence of
disability on or after May 22, 2014 causally related to her accepted May 1, 2013 injuries.
In her recurrence claim, appellant alleged that she became totally disabled on
May 22, 2014. A different question is presented, of course, where the triggering activity is itself
rash in light of claimant’s knowledge of his or her condition.7
In alleging a recurrence of disability, appellant has not alleged a change in her light-duty
job requirements. Instead, she attributed her inability to work to a change in the nature and
extent of her employment-related hip conditions. Appellant, therefore, has the burden of proof to
provide medical evidence to establish that she was disabled due to a worsening of her accepted
work-related conditions.8 However, she has failed to provide probative medical evidence
demonstrating total disability for this period of time due to her accepted conditions and failed to
provide a sufficiently rationalized medical opinion explaining a causal relationship between her
current conditions and her May 1, 2013 injury. The Board finds that appellant has not met her
burden of proof to establish her claim.
In medical reports dated May 14 to October 21, 2014, Dr. Li reported that appellant’s
pain began approximately two years ago when performing her job which entailed lifting and
pulling. She noted appellant’s treatment for chronic pain in the left lateral hip, bilateral groin,
and pubic symphysis area whose history and physical examination findings were most consistent
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2 (June 2013). Kenneth R.
Love, 50 ECAB 193, 199 (1998).
5

Ronald A. Eldridge, 53 ECAB 218 (2001).

6

Mary A. Ceglia, Docket No. 04-113 (issued July 22, 2004).

7

Id. at § 13.11(a); see also John B. Knox, 42 ECAB 193 (1990).

8

D.L., Docket No. 13-1653 (issued November 22, 2013).

4

with left trochanteric bursitis and osteitis pubis. Based on physical examination and diagnostic
studies, Dr. Li diagnosed osteitis pubis and trochanteric bursitis, which she opined were
sustained by performing job related functions. Despite receiving physical therapy and injections,
appellant was unable to resume employment.
The Board finds that the opinion of Dr. Li is not well rationalized. Her reports fail to
provide sufficient medical rationale to establish total disability due to a recurrence. Appellant’s
claim was accepted for iliofemoral sprain of hip and sprain of hip and thigh unspecified. The
diagnoses of left trochanteric bursitis and osteitis pubis, however, have not been accepted as
compensable conditions. The Board notes that Dr. Li’s opinion does not support a spontaneous
recurrence of a hip sprain, but rather seems to suggest that appellant’s claim should be expanded
to include additional conditions. In any event, this opinion is insufficiently rationalized to
establish appellant’s claim.9 While Dr. Li diagnosed left trochanteric bursitis and osteitis pubis,
she failed to provide a sufficient explanation as to how these conditions were causally related to
the accepted May 1, 2013 employment injury. Nor did she provide adequate bridging evidence
to show a spontaneous worsening of the accepted conditions. Rather, Dr. Li correlated in general
terms that appellant’s conditions were caused by her job-related functions.10 She did not provide
a rationalized explanation as to why appellant could not work for the claimed periods as a result
of the May 1, 2013 employment injury. The Board has held that a medical opinion that is not
fortified by rationale is of diminished probative value.11
Dr. Li’s June 20, 2014 Form CA-20 provided a diagnosis of osteitis pubis as of
May 22, 2014. She checked the box marked “Yes” when asked if she believed that the condition
was caused or aggravated by the employment activity, stating that pain was caused by lifting and
repetitive pulling. The Board has held that an opinion on causal relationship which consists only
of a physician checking “Yes” on a medical form report without further explanation or rationale
is of diminished probative value. Moreover, it appears that Dr. Li is attributing appellant’s
medical conditions to an occupational injury produced by her work environment over a period
longer than a single workday or shift as she stated that pain was caused by lifting and repetitive
pulling.12 Her report does not provide support for a recurrence of disability.
While Dr. Li opined that appellant was off work during the specific dates claimed, she
failed to provide a fully rationalized explanation as to why appellant was disabled on those dates
due to her accepted conditions. As she fails to attribute disability to the accepted conditions of
iliofemoral sprain of hip and sprain of hip and thigh unspecified for the period beginning
June 15, 2014, her reports are insufficient to meet appellant’s burden of proof.13
9

L.G., Docket No. 11-142 (issued August 12, 2011).

10

J.H., Docket No. 14-775 (issues July 14, 2014).

11

Cecilia M. Corley, 56 ECAB 662 (2005).

12

A traumatic injury means a condition of the body caused by a specific event or incident or series of events or
incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). An occupational disease is defined as a condition
produced by the work environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
13

R.A., Docket No. 14-1327 (issued October 10, 2014).

5

The remaining medical evidence is also insufficient to establish appellant’s recurrence
claim. While Dr. Mohler’s December 9, 2013 report diagnosed osteitis pubis and noted that,
symptoms were primarily aggravated by heavy lifting, he failed to provide any opinion that this
condition was causally related to the May 1, 2013 employment injury.14 Dr. Anderson’s June 20,
2013 MRI scan provided diagnostic findings related to osteitis pubis yet failed to discuss
appellant’s employment and medical history with no opinion regarding the cause of her
conditions. The reports of Dr. Rhodes are also insufficient to meet appellant’s burden of proof as
the physician provided no opinion on causation pertaining to osteitis pubis. The Board has held
that medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value.15 Thus, the reports are insufficient to meet appellant’s
burden of proof.16
Appellant did not submit any medical reports from a physician, which on the basis of a
complete and accurate factual and medical history, concluded that she was totally disabled as of
June 15, 2014 due to her accepted injury. She has failed to establish by the weight of the
reliable, probative, and substantial evidence, a change in the nature and extent of the injuryrelated condition resulting in her inability to perform her employment duties. As appellant has
not submitted any medical evidence showing that she sustained a recurrence of disability due to
her accepted employment injury, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to the OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a recurrence
of total disability on or after May 22, 2014, causally related to her accepted employment injuries.

14

D.H., Docket No. 11-1739 (issued April 18, 2012).

15

Michael E. Smith, 50 ECAB 313 (1999).

16

W.P., Docket No. 13-1992 (issued September 10, 2014).

6

ORDER
IT IS HEREBY ORDERED THAT the December 2, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.17
Issued: April 26, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

17

James A. Haynes, Alternate Judge, participated in the original decision, but was no longer a member of the
Board effective November 16, 2015.

7

